J-A07036-17


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,             :   IN THE SUPERIOR COURT OF
                                          :         PENNSYLVANIA
              Appellee                    :
                                          :
     v.                                   :
                                          :
PAUL BARONE, JR.,                         :
                                          :
              Appellant                   :    No. 232 WDA 2016

          Appeal from the Judgment of Sentence August 20, 2015
              in the Court of Common Pleas of Allegheny County
             Criminal Division at No(s): CP-02-CR-0006683-2013

BEFORE:     OLSON, STABILE, and STRASSBURGER,* JJ.

MEMORANDUM BY: STRASSBURGER, J.:                     FILED JUNE 21, 2017

     Paul Barone, Jr. (Appellant) appeals from the judgment of sentence of

life imprisonment after a jury convicted him of first degree murder and

firearms not to be carried without a license. We affirm.

      In the early morning hours of March 3, 2013, John Sumpter was shot

and killed by a .40 caliber bullet while he was sitting in a Dodge Intrepid

parked across the street from a pizza shop in Munhall, Pennsylvania.

Evidence from the scene established that at least three different weapons

were fired during the incident. Video from the pizza shop’s security camera

showed, and Appellant’s trial testimony confirmed, that Appellant had fired

shots in the direction of the Intrepid before fleeing in a black Audi. Police

followed the Audi to a point where Appellant exited the vehicle and fled on




*Retired Senior Judge assigned to the Superior Court.
J-A07036-17


foot. Appellant was tracked and apprehended; shortly thereafter the police

recovered a .40 caliber Glock pistol nearby.

      On August 20, 2015, Appellant was convicted of first-degree murder

and firearms not to be carried without a license and immediately proceeded

to sentencing.1 Appellant’s timely-filed post-sentence motion was denied by

order of January 20, 2016, and this timely-filed appeal followed. Appellant

presents this Court with claims that the evidence was insufficient to sustain

his murder conviction and that the murder conviction was against the weight

of the evidence. Appellant’s Brief at 1.

      We first consider Appellant’s sufficiency challenge. “In reviewing

whether the evidence was sufficient to support a first-degree murder

conviction or convictions, the entire trial record must be evaluated and all

evidence considered.” Commonwealth v. Sanchez, 82 A.3d 943, 967 (Pa.

2013).

      [O]ur standard of review of sufficiency claims requires that we
      evaluate the record in the light most favorable to the verdict
      winner giving the prosecution the benefit of all reasonable
      inferences to be drawn from the evidence. Evidence will be
      deemed sufficient to support the verdict when it establishes each
      material element of the crime charged and the commission
      thereof by the accused, beyond a reasonable doubt.
      Nevertheless, the Commonwealth need not establish guilt to a
      mathematical certainty. Any doubt about the defendant’s guilt is
      to be resolved by the fact finder unless the evidence is so weak



1
  In addition to the mandatory sentence of life imprisonment without the
possibility of parole for the murder conviction, Appellant received a
concurrent two-to-four-year sentence for the firearms conviction.
                                     -2-
J-A07036-17


      and inconclusive that, as a matter of law, no probability of fact
      can be drawn from the combined circumstances.

      The Commonwealth may sustain its burden by means of wholly
      circumstantial evidence.      Accordingly, [t]he fact that the
      evidence establishing a defendant’s participation in a crime is
      circumstantial does not preclude a conviction where the evidence
      coupled with the reasonable inferences drawn therefrom
      overcomes the presumption of innocence. Significantly, we may
      not substitute our judgment for that of the fact finder; thus, so
      long as the evidence adduced, accepted in the light most
      favorable to the Commonwealth, demonstrates the respective
      elements of a defendant’s crimes beyond a reasonable doubt,
      the appellant’s convictions will be upheld.

Commonwealth v. Hecker, 153 A.3d 1005, 1008 (Pa. Super. 2016)

(citation omitted).

      Appellant does not claim that there was insufficient evidence upon

which he could be found guilty of the firearms charge. Rather, he challenges

only whether there was sufficient evidence to establish that he committed

murder in the first degree.

             There are three elements of first-degree murder: (i) a
      human being was unlawfully killed; (2) the defendant was
      responsible for the killing; and (3) the defendant acted with
      malice and a specific intent to kill. As set forth in the third
      element, first-degree murder is an intentional killing, i.e., a
      willful, deliberate and premeditated killing. Premeditation and
      deliberation exist whenever the assailant possesses the
      conscious purpose to bring about death. The law does not
      require a lengthy period of premeditation; indeed, the design to
      kill can be formulated in a fraction of a second. Specific intent to
      kill as well as malice can be inferred from the use of a deadly
      weapon upon a vital part of the victim’s body. Whether the
      accused had formed the specific intent to kill is a question of fact
      to be determined by the jury.




                                     -3-
J-A07036-17


Commonwealth v. Jordan, 65 A.3d 318, 323 (Pa. 2013) (internal citations

and quotation marks omitted).

        Appellant contends that the Commonwealth proved neither that he

was responsible for Sumpter’s death nor that he acted with specific intent to

kill.   More precisely, Appellant argues that the Commonwealth failed to

establish that Sumpter was killed by a bullet fired from his gun as opposed

to one of the other guns utilized in the firefight.      Appellant’s Brief at 5.

Appellant further maintains that the Commonwealth failed to prove that, in

firing his weapon, he intended to kill any person, let alone that he

specifically intended to kill Sumpter.    Id. at 7. Neither argument has merit.

        Appellant testified that he went to Club Pink on the evening in question

with his friends J.J. and Travon in Travon’s black Audi. N.T., 8/20/2015, at

97-99. Outside the club after it closed, Appellant perceived a threat from

people he did not know who were congregated around an Intrepid. Id. at

102. Appellant ran to Travon’s Audi, took the time to put on his sweatshirt,

grabbed a gun from the Audi’s glove box, and ran back toward the Intrepid

to convince J.J. to leave.    Id. at 102-06, 117-18, 125-26. Appellant was

determined that he was “not gonna let one of us get killed,” so once J.J. was

between him and the Audi, Appellant decided “it’s gonna be what it’s gonna




                                         -4-
J-A07036-17


be,” assumed a shooting stance, and fired at the unknown men.2                   Id. at

107. Appellant then returned to the Audi and fired more shots out of the

back seat of the car as they left the scene. Id. at 107.

       From this testimony alone, the jury was able to conclude reasonably

that   Appellant   fired   his   gun   with   the   intent   to   kill.   See,    e.g.,

Commonwealth v. Smith, 861 A.2d 892, 895 (Pa. 2004) (“[Smith] and his

accomplices then retreated to their automobiles; as they did, [Smith], along

with his co-conspirators, fired multiple shots into the crowd of people

gathered outside the club.       One of these bullets struck [the victim] in the

head, killing him.    This evidence is clearly sufficient to sustain the first

degree murder conviction.”); Commonwealth v. Gibson, 688 A.2d 1152,

1158 (Pa. 1997) (affirming first-degree murder conviction based upon

multiple shots fired into a crowd in a bar).

       There was also sufficient circumstantial evidence to establish that it

was a shot fired from Appellant’s gun that killed Sumpter. Appellant testified

that he fled the scene of the shooting in Travon’s Audi with the police on

their tail. N.T., 8/20/2015, at 108. At one point, Appellant told Travon to

pull over, after which Appellant got out of the car and ran with the gun in his

hand. Id. at 108.




2
   While Appellant claimed that he fired only after the men across the street
first fired at him, Quazek Chaneyfield testified to the contrary. N.T., 8/18-
19/2015, at 159.
                                        -5-
J-A07036-17


      Munhall police detective Jamie Caterino arrived on the scene in time to

witness the final shots fired from the Audi. N.T., 8/18-19/2015, at 58-60.

He and Officer Timothy Stolar followed the Audi, saw a male exit from the

back seat of the Audi, followed the man’s footprints in the snow, and

apprehended Appellant. Id. at 64, 67-72. Shortly afterwards, Officer Jason

Trout recovered a dry firearm from the snow in the vicinity of Appellant’s

capture.   Id. at 137-38.     Laboratory testing showed that the recovered

firearm, a .40 caliber Glock, was the weapon that fired 18 .40 caliber

cartridge casings recovered from the scene of the shooting.              N.T.,

8/20/2015, at 58. Testing could not confirm with scientific certainly that the

Glock in question fired the bullet recovered during Sumpter’s autopsy;

however, that bullet had been .40 caliber and the markings on the

fragments were consistent with having been fired from the Glock. Id. at 75-

76. While evidence recovered from the scene of the shooting indicated that

at least two other guns had been fired that night, the other casings

recovered were either nine millimeter or .223 caliber. Id. at 56. See also

N.T., 8/18-19/2015, at 304.

      Thus, the jury heard evidence that Sumpter was killed by a .40 caliber

bullet, and that connected Appellant to the only .40 caliber weapon fired

during the altercation. This was sufficient to establish that Appellant’s shot

and killed Sumpter.     See Commonwealth v. Bond, 985 A.2d 810, 819

(Pa. 2009) (holding evidence       was   sufficient   to   establish Bond was

                                    -6-
J-A07036-17


responsible for the victim’s death, although the .357 caliber Remington

bullet fragments recovered from the victim’s body could not be positively

matched to the weapon fired by Bond or his co-conspirator, where the

analysis showed that the fragments were of the same caliber and with a

similar configuration as cartridges fired from firearms used by Bond and his

co-conspirator). Appellant’s sufficiency challenges merit no relief from this

Court.

      We next consider whether Appellant is entitled to relief on his claim

that the murder conviction was against the weight of the evidence.

      An appellate court’s standard of review when presented with a
      weight of the evidence claim is distinct from the standard of
      review applied by the trial court. Appellate review of a weight
      claim is a review of the exercise of discretion, not of the
      underlying question of whether the verdict is against the weight
      of the evidence. In order for an appellant to prevail on a
      challenge to the weight of the evidence, the evidence must be so
      tenuous, vague and uncertain that the verdict shocks the
      conscience of the court.

Commonwealth v. Smith, 146 A.3d 257, 264–65 (Pa. Super. 2016)

(internal citations and quotation marks omitted).

      The trial court here exhaustively reviewed the evidence presented to

the jury and concluded that “[t]he evidence and testimony in this case

overwhelmingly support[] the verdict.”     Trial Court Opinion, 6/29/2017, at

13.   The trial court found that the ballistics evidence; surveillance video;

testimony of the witnesses, including that of Appellant; and Appellant’s

consciousness of guilt, shown by his flight from the police, support

                                     -7-
J-A07036-17


Appellant’s conviction.   Id. at 13-14.    From our review of the record, we

discern no abuse of discretion in the trial court’s determination.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 6/21/2017




                                     -8-